DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
In the Remarks, the Applicant states that a Terminal Disclaimer was submitted with this Response in order to overcome the rejection.
In response to the Applicant’s argument that the Terminal Disclaimer has not been received and the Examiner have not been responded after a phone call on 11/08/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, and 10-18 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-9, and 10-13 of U.S. Patent No.
10,868,545 in view of Lee et al (2013/0305078) hereinafter Lee.



    PNG
    media_image1.png
    368
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    912
    681
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    855
    688
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    867
    688
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    895
    690
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    779
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    325
    681
    media_image7.png
    Greyscale

The US Pat. ‘545 fails to disclose receiving, at the terminal point of the clock tree,
the first clock signal from one of a plurality of branches of the clock tree.
Lee discloses receiving, at the terminal point of the clock tree, the
first clock signal from one of a plurality of branches of the clock tree (see Fig. 1, [0047],
[0053] - [0057]). It would have been obvious to one of ordinary skill in the art before the
effective date of the claimed invention to receive, at the terminal point of the clock tree,
the first clock signal from one of a plurality of branches of the clock tree as taught by
Lee into the teachings of US Pat. ‘545 in order to distribute a clock input signal over

and the first or second clock latency adjusting circuit.
Claims 16-17 are similar to claim 1. Therefore; claims 16-17 rejected under a
similar rationale.
Claim 18 is similar to claims 5. Therefore; claim 18 is rejected under a similar
rationale.
Allowable Subject Matter
Claims 19-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

November 15, 2021